 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    DANIEL THREADGILL,

 9                                  Petitioner,           Case No. C20-0695-JLR

10           v.
                                                          ORDER DISMISSING PETITION FOR
11    DONALD HOLBROOK,                                    WRIT OF HABEAS CORPUS

12                                  Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, all briefing of

15   the parties, the Report and Recommendation of Mary Alice Theiler, United States Magistrate

16   Judge, any objections thereto, and the remaining record, hereby finds and ORDERS:

17          (1)     The Report and Recommendation is approved and adopted;

18          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 3), and this action, are

19   DISMISSED with prejudice pursuant to 28 U.S.C. § 2244(d);

20          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

21   United States District Courts, a certificate of appealability is DENIED; and

22   ///

23   ///

     ORDER DISMISSING PETITION FOR WRIT
     OF HABEAS CORPUS - 1
 1          (4)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Mary Alice Theiler.

 3          DATED this 6th day of May, 2021.

 4

 5
                                                  A
                                                JAMES L. ROBART
                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING PETITION FOR WRIT
     OF HABEAS CORPUS - 2
